Citation Nr: 0015117	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-32 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an above-the-knee amputation of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

There is no competent medical evidence showing a nexus 
between an above-the-knee amputation of the left lower 
extremity and treatment rendered by VA.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for an above-the-knee amputation of the left lower 
extremity as a result of VA treatment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that the left above-the-knee amputation 
that was performed at a private medical facility in May 1991 
was necessary due to improper treatment that he received at 
the VA Medical Center (VAMC), Biloxi, Mississippi, in the 
late 1980's, early 1990's.  He specifically states that the 
disorder that led to the amputation was caused by the 
insertion of an IV into his leg.  He points out that an 
October 1986 VA outpatient treatment report supports this 
assertion by showing that there was a cystic mass noted in 
the right thigh at the site of an old infiltrated IV.  He 
believes that this led to the poor circulation that 
necessitated the amputation that was performed in 1991.  
Initially, it is noted that 38 U.S.C.A. § 1151 was amended 
with the passage of Public Law 104-204, the VA and Housing 
and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (Sep. 26, 
1996).  Section 422(a) of that act amended section 1151 to 
provide, in effect, that compensation on the basis of 
disability as a result of VA medical treatment would be 
payable only where disability was due to fault on the part of 
VA or an event not reasonably foreseeable.  However, the 
amended provisions of section 1151 are not for application in 
this case because this claim was filed before October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31623 (1998).  
Thus, the old version of section 1151 will control the 
disposition of this appeal.

In pertinent part, the version of 38 U.S.C.A. § 1151 that is 
applicable here provides that in the absence of a veteran's 
own willful misconduct, additional disability resulting from 
VA hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.

With regard to the criteria for "additional disability," 
the regulatory authority for section 1151 provides the 
following:

(b) Additional disability.  In 
determining that additional disability 
exits, the following considerations will 
govern:

(1) The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately. . . .

(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.

(2) Compensation will not be payable 
under [section 1151] for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.

38 C.F.R. § 3.358(b)(1), (2).

As to the criteria needed to establish causation, the Board 
notes that clause (1) of 38 C.F.R. § 3.358(c) provides that 
it is necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 (West 1991).  In this regard, the veteran has the burden 
of submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that the requirements for a well-grounded claim under section 
1151 requires (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, U.S.C.A.; and (3) medical evidence of 
a nexus between the asserted injury or disease and the 
current disability.  See Jones (James) v. West, 12 Vet. App. 
460 (1999).

VA outpatient treatment records show that the veteran was 
treated in October 1986 for pain in the low back and swelling 
in the right thigh.  The low back pain was diagnosed as due 
to acute lumbosacral strain.  Examination of the right thigh 
showed a soft cystic mass of the right thigh just above the 
medial knee.  This was noted to be the site of an old 
infiltrated IV.  The diagnosis was old hematoma scar.

The record reflects that the veteran was hospitalized at a 
private facility in May 1991 where he presented with severe 
left lower extremity pain and noted pulseless cool pale left 
lower extremity.  He had a known history of claudication 
after walking 1/2 mile several times yearly.  He had had a 
similar episode of pain in the right lower extremity one year 
previously, with the pain resolving after 4 or 5 hours.  
Physical examination showed the left femoral and popliteal 
pulses to be 2+ on the left, but there was no left dorsalis 
pedes pulse.  The left lower extremity was cold and white, 
distal to the mid-tibia-fibula area.  The veteran was 
admitted to intensive care unit and an above-the-knee 
amputation was performed.  The diagnoses were acute arterial 
occlusion of the left lower extremity, gangrenous left lower 
extremity and arterial peripheral vascular disease.

Additional medical records, both private and VA, show that 
the veteran has been treated for peripheral vascular disease 
of the right lower extremity over the years since his left 
leg was amputated in 1991.  The record shows that the 
veteran's left leg was amputated as a result of a gangrenous 
infection secondary to arterial occlusion.  However, there is 
no evidence to show that any treatment rendered at VA in 
prior years, including the insertion of an IV into the 
veteran's right leg, caused this disease.  In addition, 
medical history variously reported in the VA and private 
medical records reflects that he was given blood transfusions 
for an acute bout of gastrointestinal bleed (which caused 
sepsis and eventually gangrene in the left leg and a clot in 
the right leg), but following development efforts, no records 
obtained from the Biloxi-VAMC verified that he received the 
blood transfusions at that facility or any other VA medical 
facility.  Although the dates are inconsistent (noted at 1989 
in some VA records describing his reported medical history), 
the Board notes that a private hospital report reflects that 
he was treated at a private facility in approximately 1984 
for the gastrointestinal bleeding, but it is unclear if he 
underwent a blood transfusion at that time.  He was 
apparently treated at the Biloxi-VAMC in 1986 for the same 
problem, but records do not show that he underwent a 
transfusion at that time as well.  In any case, development 
actions undertaken by the RO did not reflect that he had the 
blood transfusion procedures for treatment of the stomach 
bleeding at the Biloxi-VAMC.

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting competent medical-nexus evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for an above-the-knee amputation of 
the left lower extremity as a result of VA treatment is well 
grounded.  Given the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997).

The Board does not wish to imply that the veteran has been 
less than forthright in presenting his claim on appeal, but 
reliance on his contentions alone to well ground this claim 
could only be done by the Board's acceptance of (1) mere 
conjecture as to the actual relationship between the disease 
process that led to the left leg amputation and treatment 
provided by VA prior to the amputation and (2) a layperson's 
opinion to provide the necessary link between alleged 
improper care by VA and the cause of his amputation.  As 
detailed above, the relevant caselaw requires that the 
"link" must be satisfied by competent medical evidence.  In 
this case, unfortunately for the veteran, there is none.  His 
lay contentions alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to evidence of a nexus 
between the additional disability and treatment provided by 
VA.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  With 
respect to these contentions, it is not shown by the evidence 
that the veteran has the requisite medical expertise or 
training to render a competent medical opinion on the issues 
involved.  On the basis of the above findings, the Board can 
identify no basis in the record that would make this claim 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit at 92, Tirpak, at 610-11; and Murphy at 81.

Moreover, to the extent that the veteran has proffered 
statements regarding what medical professionals may have told 
him in the past concerning a relationship between his left 
leg amputation and alleged improper care in a VA medical 
facility, such statements are insufficient to well ground 
this claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(hearsay medical evidence, transmitted by a layperson, cannot 
be sufficient to render a claim well grounded; connection 
between what a physician said and a layperson's account of 
what that physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence).

Where the appellant has not met this burden, VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); see also Morton v. West, 12 Vet. App. 
477 (1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  Robinette, 8 Vet. App. 69 (1995).  
Here, the Board finds that VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny as not well grounded the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 (West 1991), based on 
alleged improper care by VA leading to a left leg above-the-
knee amputation.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the veteran has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements of a well-grounded claim under the 
standards set forth in Jones, 12 Vet. App. 460 (1999).  The 
result is the same.


ORDER

The veteran having failed to submit a well-grounded claim, 
the claim of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

